                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 Kwame Dadzie,                                     Case No. 3:18 CV 518

                        Plaintiff,                 ORDER ADOPTING
                                                   REPORT AND RECOMMENDATION
                -vs-
                                                   JUDGE JACK ZOUHARY
 Commissioner of Social Security,

                        Defendant.


       Plaintiff pro se Kwame Dadzie filed a Complaint (Doc. 1) challenging an administrative

decision that denied him disability insurance benefits. Defendant Commissioner of Social Security

filed an Answer (Doc. 9), and both parties filed Briefs on the Merits (Doc. 12–13). This case was

referred to Magistrate Judge Thomas Parker for a Report and Recommendation (R&R) under Local

Civil Rule 72.2(b). The R&R (Doc. 14) recommends this Court affirm the Commissioner’s decision.

Dadzie did not file any objections.

       Under 28 U.S.C. § 636(b)(1), a party must serve and file his written objections to the

Magistrate Judge’s proposed findings and recommendations within fourteen (14) days of being served

with the R&R. This Court then makes a de novo determination of those portions of the R&R to which

objections were made. Failure to file objections within the time frame set forth in the statute

constitutes a waiver of de novo review by the district court. See United States v. Sullivan, 431 F.3d

976, 984 (6th Cir. 2005). See also Thomas v. Arn, 474 U.S. 140, 153–55 (1985).
       Dadzie’s deadline for filing objections has passed. The R&R accurately states the facts and

law, and this Court adopts it in its entirety. The Commissioner’s decision is affirmed, and this case

is dismissed. This Court certifies that an appeal from this decision could not be taken in good faith.

28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED.

                                                          s/ Jack Zouhary
                                                      JACK ZOUHARY
                                                      U. S. DISTRICT JUDGE

                                                      March 4, 2019




                                                  2
